PER CURIAM.
By petition and cross-petition for a writ of certiorari, we have for review an Order of the Florida Industrial Commission dated October 17, 1968.
We find upon argument of counsel for the respective parties, consideration of the briefs and the record in this cause that the essential requirements of law have not been violated. It is, therefore, ordered that the petition be and the same is hereby denied.
Further, we are of the opinion that the cross-petition properly seeks to have the Order of the Full Commission affirmed, but with the proviso that any requirement of remand be stricken. The Full Commission, rather than remanding, should merely have modified the Judge of Industrial Claims’ order changing the payment of temporary partial disability compensation from *318the $5.47 per week amount to the $42.00 per week amount. Accordingly, we now hold that the claimant is entitled to receive temporary partial disability benefits at the maximum rate during the period intervening between his heart attack and the date of trial. We also hold that the remanding of this cause for reconsideration by the Judge of Industrial Claims is unnecessary.
It is so ordered.
ERVIN, C. J., DREW, CARLTON and ADKINS, JJ., and SMITH, Circuit Judge, concur.